Per Curiam:
Morris Levy had been in the habit of coming to this basement to take and return clothes for a laundry. At this time he seems to have been waiting there to collect a bill. The regular passenger service stopped at the first floor, but when not in active use the car would descend to the basement, in which, besides the furnace and toilet, was an ironing board to press clothes. At this time the operator had come out of Ms car and was talking to Levy. Both were sitting down a few feet from the open elevator door. A ring came to call the car up. As the operator turned to enter, he saw Levy still sitting. The ear started up, Levy did not speak, but suddenly jumped for th’e rising car, wMeh brought his head against the beam across the doorway, so that he fell into the car, sustaining fatal injuries. The case was fairly tried, with a charge more favorable to plaintiff-than she was entitled to respecting defendant’s duty toward a licensee. (Vaughan v. Transit Development Co., 222 M. Y. 79.) The appellant has no exceptions on the record. We find no ground, in fact or in law, to disturb tMs verdict. The judgment and order are, therefore, affirmed, with costs. Present — Blaekmar, P. J., Mills, Rich, Putnam and Jaycox, JJ. Judgment and order unammously affirmed, with costs.